DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-20 are pending and examined herein per Applicant’s 06/24/2022 filing with the Office. 
Claims 1-4, 8-11, and 15-18 are amended. No claims are canceled or added.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 108, see [23], 200 see [31].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective ,action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 280 and 278 see fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the claim objection of the previous Office action.  The objection is withdrawn.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC 102 rejection of the previous Office action.  The rejection is withdrawn.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive.  Applicant makes the following arguments: “Example 39, and Applicant’s claims, are both directed to a Statutory Category (YES- claims recite a series of steps and are therefore a process). In Prong 1, Step 2A inquiring whether a Judicial Exception Recited, both Example 39 and Applicant’s claims do NOT fall within any of the judicial exceptions”. Remarks p. 14.
The claims were found to fall within the abstract category of organizing certain human activities.  MPEP § 2106.04(a)(2), subsection II provides – 

    PNG
    media_image1.png
    448
    1581
    media_image1.png
    Greyscale

Example 39 illustrates a process that was found to be patent eligible.  The example is to a neural network for facial detection.  In the example, the second training of the neural network based on the first training set (second set is created from the first) is understood to be a retraining of the system based on incorrectly detected images in the first training set.  The retraining (second training) of the neural network work is the improvement to the system – it allows the system to “learn” ego make better future decision (better identifications).  To state what example 39 illustrates more generally, a model that has already been trained and used it to make a decision, is simply an exercise of complex mathematical and not statutory.  However, if the results of the decision are fed back to the model to make it smarter and allow it to make better decisions in the future, then the system itself is improved and it is statutory.
The instant claims are to determining which survey question to provide to a user or how the user should interact with the system.  This is more akin to the MPEP example “certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping.”, see above quoted MPEP.  While the claimed invention uses a “trained” system, it is does not use a feedback loop to allow the system make better decisions in the future.  Unlike example 39, when the instant invention’s initial affinity level fails to reach a threshold (incorrectly detected images) it not use that information to retain (second training) the system to ask better primary question to reach the primary goal; it simply moves on to the secondary goal.   At best the “further training” of the cognitive system simply adds more data points – rather than allowing the system to “learn”.
For all the reasons given above the rejection of the previous Office action is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-7 are to a method. Claims 8-14 are to a system.  Claims 15-20 are to medium.
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method implemented by an information handling system that includes a processor and a memory accessible by the processor, the method comprising: 
training a cognitive system using a plurality of survey questions and previously supplied answers to the plurality of survey questions; 
training the cognitive system using a set of survey goals and one or more of the survey questions associated with each of the survey goals, wherein the survey goals includes a primary survey goal and a secondary survey goal;
training the cognitive system to identify one or more trends based on an ingestion of social media data;
transmitting an initial set of one or more survey questions selected from the plurality of survey questions to a user, wherein each of the initial set of survey questions corresponds to the primary survey goal; 
responsively receiving, from the user, an initial set of one or more survey answers, wherein each of the survey answers corresponds to one of the initial set of survey questions; 
utilizing the cognitive system, determining an initial affinity level between the user and the primary survey goal; 
in response to the initial affinity level reaching a threshold, transmitting a primary set of additional survey questions to the user, wherein each of the primary set of survey questions corresponds to the primary survey goal; 
in response to the initial affinity level failing to reach the threshold, transmitting a secondary set of additional survey questions to the user, wherein each of the first secondary set of survey questions corresponds to the secondary survey goal; and
further training the cognitive system with a set of survey data collected from the user, the survey data including the survey questions transmitted to the user and the user’s corresponding answers.

The claimed invention is directed toward the surveying of a user with respect to a goal.  The invention determines which questions to ask when based on a predetermined threshold.  The claimed invention is to managing personal behavior, i.e. what questions are asked and when.  It also shows certain activity between a person and a computer; in that user is taking the survey on the information handling system.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These additional elements are determined to be the steps of transmitting and receiving.   The elements are found to be insignificant extra solution activity.
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional elements of the claim are found to be insignificant extra solution activity.  
The elements are further found to be actions that are well-understood, routine, conventional activity of the claimed information handling system.  Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").” Emphasis added.
When these elements are considered individually or in the ordered combination do not rise to the level of significantly more than the judicial exception.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tarr (US 2009/0265224) teaches a survey engine having a collaborative filtering engine that determines appropriate questions to ask the user during the survey, and may further provide suggested possible answers.
Cruz-Rivera (US 2020/0043026) teaches systems for optimizing a match between a customer prioritization and one or more products including defining criteria, capturing traditional criteria and capturing additional criteria related to the one or more products, establishing customer prioritization based on at least two question-and-answer pairs gathered from the customer and determining the prioritization by: generating at least one question related to the customer's organization, capturing the answer to the at least one question to form a first question-and-answer pair, selecting a specific customer profile having the highest affinity with the first question-and-answer pair, choosing a second question based on the specific customer profile and evaluating at least the first question-and-answer pair and second-and-answer pair to establish at least one customer prioritization based on the evaluation, mapping the criteria against at least one customer prioritization, and outputting at least one matched product based on the mapped criteria and at least one customer prioritization.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623